DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed on 12/01/2021, with respect to claims 1-6, 8-13, 15-18 and 20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-6, 8-13, 15-18 and 20 has been withdrawn. 

Allowable Subject Matter

Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of determining a portion of a wired network to be tested for signal leakage; determining one or more mobile devices that previously receive data service at a premises located within a threshold distance from the portion of the wired network; sending a signal via the wired network; causing the one or more mobile devices to determine whether at least a portion of the signal is detected wirelessly; and receiving, from the one or more mobile devices, information indicating whether the at least the portion of the signal was detected wirelessly.
Claims 2-7 and 21-26 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of determining, by a computing device, a portion of a wired network to be tested; 
Claims 9-14 depend from allowed claim 8 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 9,344,306 discloses a method for dynamically adjusting signal processing parameters for 
processing wanted signal and communications apparatus utilizing the same.
US PUB 2013/0291044 discloses a low-cost leakage detector for a digital HFC 
network.
US PUB 2012/0052892 discloses transmit leakage cancellation in a wide bandwidth distributed 
antenna system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858